DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0140259 (“Cho”) in view of US 2008/0150121 (“Oganesian”) and US 2015/0035091 (“Ziglioli”).	3
B. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Oganesian and Ziglioli as applied to claim 8 above, and further in view of US 2016/0218049 (“Lin”).	8
III. Allowable Subject Matter	10
A. Allowed claims	10
1. Claim 1	10
2. Claim 16	10
B. Objected to claims	11
1. Claim 13	11
2. Claim 22 reads	11
IV. Response to Arguments	12
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0140259 (“Cho”) in view of US 2008/0150121 (“Oganesian”) and US 2015/0035091 (“Ziglioli”).
Claim 8 reads,
8. (Currently Amended) A method comprising: 
[1] dispensing a sacrificial feature; 
[2a] curing the sacrificial feature, 
[2b] wherein the cured sacrificial feature has a rounded top surface; 
[3a] forming a metal post, 
[3b] wherein the metal post overlaps the sacrificial feature, and 
the rounded top surface of the sacrificial feature extends into the metal post; 
[4] encapsulating the metal post and the sacrificial feature in an encapsulant; 
[5] removing the sacrificial feature to leave a recess in the metal post; and 
[6] dispensing a solder region to extend into the recess.

With regard to claim 8, Cho discloses,
8. A method comprising:
[1] dispensing a sacrificial feature 702 (of 204) [¶¶ 52-53]; 
[2a]-[2b] … [not taught] … 
[3a] forming a metal post 126 [Figs. 7-10; ¶¶ 52-56], 
[3b] wherein the metal post 126 overlaps the sacrificial feature 702 (of 204) [¶¶ 52-53], and 
[3c] wherein … the sacrificial feature 702 (of 204) extends into the metal post 126 [as shown in Figs. 9 and 10];
[4] encapsulating the metal post 126 and the sacrificial feature 702 (of 204) in an encapsulant 134 [Fig. 2; ¶¶ 38-41]; 
[5] removing the sacrificial feature 702 (of 204) to leave a recess 132 [Fig. 1; ¶ 37] in the metal post 126 [Figs. 2-3; ¶ 42: “the lead frame support 204 may be removed from the base package 200”]; and 
[6] dispensing a solder region 118 to extend into the recess 132 [Fig. 3; ¶¶ 34, 44-45].

With regard to feature [1] of claim 8, Cho states that the sacrificial protruding portion, i.e. “secure interconnect forms 702”, of the “lead frame support 204” can be formed by “deposition” which is a form of dispensing (Cho: ¶ 53). 
This is all of the features of claim 8 taught in Cho.

features [2a]-[2b] and [3c] of claim 8, while Cho teaches that the sacrificial feature 702 can be formed by “deposition”, Cho does not indicate that the material is curable (thereby implying a polymeric material), as required by feature [2a].  While Cho teaches that the shape of the sacrificial feature 702 (of 204) is not limited (Cho: ¶¶ 62-63; Fig. 12), Cho does not show a shape of the sacrificial feature having a rounded top surface as required by feature [2b].  
Oganesian, like Cho, is drawn to forming metal posts 246, 350 over a protruding feature 232, 332 formed above a substrate, said metal posts used to form interconnect in a semiconductor packages (Oganesian: Figs. 13, 14I; e.g. ¶ 30).  Oganesian also teaches that the protruding feature 232, 332 is made by dispensing polymer dots 32 having a rounded top surface on the surface of the substrate (Figs. 1-3, 14A) and curing the polymer dots 32 (Oganesian: ¶¶ 41-44, 62).  Subsequently, a seed layer 340 (¶¶ 45, 63) is blanket deposited over the cured polymer dot 332 (Fig. 14B; ¶ 63), a photoresist 358 is deposited and patterned to form and opening over the polymer dot 332 (Fig. 14F; ¶ 66), and finally, the metal post 350 is electroplated over the polymer dot (Fig. 14G; ¶ 67).  See also, Oganesian at Figs. 12-13 and ¶¶ 59-60, showing metal posts 256 formed over polymer dots 232 a microelectronic package.
Ziglioli, like Oganesian, teaches that polymer dots 40 having a rounded top surface can be dispensed and cured over a semiconductor device 3 (Ziglioli: Fig. 11; ¶ 33, 36, 49, 40).  In addition, Ziglioli teaches that the polymer dots can be used as a sacrificial material (Ziglioli: ¶ 49-50; Fig. 13). 
Thus, Oganesian teaches that the polymer dots having a rounded top surface may be made of suitable dimension and configuration for forming a base over which metal posts used for interconnect are formed, and Ziglioli teaches that polymer dots having a rounded top surface can 702 in Cho.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dispense polymer dots having a rounded top surface as the sacrificial feature 702 on the substrate 204 in Cho because (1) Cho does not limit either the material or shape of the sacrificial structure 702 but does indicate that it can be deposited and (2) Oganesian and Ziglioli teaches that depositing polymer dots and then curing are suitable for forming a protruding, sacrificial structure with a rounded top surface on the surface of a substrate over which a metal post can be plated.  
As such, the use of a curable material for the sacrificial material, in light of the applied prior art references is merely obvious material choice.  (See MPEP 2144.07.)
Further with regard to feature [3c] of claim 8, inasmuch as Cho shows that the entire top surface of the sacrificial feature extends into the metal post, Cho modified according to Oganesian and Ziglioli, as explained above, would result in the rounded top surface extending into the metal post.
This is all of the features of claim 8.

Claim 10 reads,
10. (Currently Amended) The method of claim 8, wherein the dispensing the sacrificial feature comprises dispensing a polymer
See discussion above.

With regard to claim 12, Cho further discloses,
702(of 204), an entirety of the sacrificial feature is removed [¶ 42; as shown in Fig. 1].

With regard to claim 14, Cho modified according to Oganesian and Ziglioli further teaches,
14. (Original) The method of claim 8, wherein the metal post 126 [of Cho] overlaps an entirety of the sacrificial feature 702 (of 204) [of Cho modified according to Oganesian and Ziglioli] and extends beyond edges of the sacrificial feature 702 (of 204).
As explained above, inasmuch as Cho shows that the entire top surface of the sacrificial feature extends into the metal post and that the metal post 126 extends beyond the edges of the sacrificial feature 702 (of 204), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to maintain the extension of the metal post 126 beyond the edges of the sacrificial feature of Cho modified according to Oganesian and Ziglioli, even with a rounded top surface of the sacrificial feature, because this configuration is shown to be appropriate in Cho.  

With regard to claim 15, Cho modified according to Oganesian and Ziglioli further teaches,
15. (Original) The method of claim 8 further comprising:
dispensing an additional sacrificial feature 702(of 204), wherein the sacrificial feature 702(of 204) and the additional sacrificial feature 702(of 204) are discrete features separated from each other [as shown in Fig. 7]; and
forming an additional metal post 126, wherein the additional metal post 126 overlaps the additional sacrificial feature 702(of 204), and wherein the additional sacrificial 702(of 204) feature extends into the additional metal post 126.
126 are formed that are separated from each other. 

B. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Oganesian and Ziglioli as applied to claim 8 above, and further in view of US 2016/0218049 (“Lin”).
Claim 11 reads,
11. (Original) The method of claim 8, wherein the forming the metal post comprises: 
[1] depositing a blanket metal seed layer on the sacrificial feature; 
[2] forming a patterned photo resist over the blanket metal seed layer; and 
[3] plating the metal post in an opening in the patterned photo resist.
The prior art of Cho in view of Oganesian and Ziglioli, as explained above, discloses each of the features of claim 8. 
With regard to claim 11, Cho further discloses
11. (Original) The method of claim 8, wherein the forming the metal post comprises: 
[1] depositing a blanket metal seed layer 130 on the sacrificial feature 702(of 204) [¶¶ 37, 55; Fig. 8]; 
[2] forming a patterned photo resist 802 over the … [sacrificial feature 702(of 204)] [¶55; Fig. 8]; and 
[3] [depositing] … the metal post 126 in an opening 804 in the patterned photo resist 802 [¶ 56; Fig. 9].
With regard to feature [1] of claim 11, the extent of the “blanket metal seed layer” is not indicated such that it may reasonably be considered to modify only the extent of coverage of the “sacrificial feature”.  Therefore, Cho discloses this feature.  
feature [1] of claim 11, Cho states that the seed layer is a solder wettable layer (¶ 37), which is inherently a metal.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.)
With regard to features [2] and [3] of claim 11, Cho does not form the metal seed layer 130 before forming the photoresist 802 and therefore does not teach that the “patterned photo resist 802 [is] over the blanket metal seed layer 130” as required by feature [2].  Nor does Cho indicate the method of depositing the conductive layer 902 over the seed layer that forms the metal post 126.  As such Cho also does not teach “plating” of the metal post 126 as required in feature [3].  However, these features are obvious in view of Lin.
Lin, like Cho, is drawn to method of making a packaged semiconductor device that includes metal posts 107/111 formed in a patterned photoresist 109, wherein the metal post is formed by depositing a metal material 111 in the opening of the patterned photoresist 109 over a metal seed layer 107 (e.g. Ti/Cu) that becomes part of the metal post (Lin: Fig. 1; ¶¶ 20-26).  Lin further teaches that the metal seed layer 107 is blanket deposited over the entire substrate 101 before depositing and patterning the photoresist 109 (Lin: ¶¶ 24-25) and that the metal layer 111 is electroplated (Lin: ¶ 26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a blanket metal seed layer over the entire substrate 204 including the sacrificial structure of Cho/Oganesian/Ziglioli before depositing and patterning the photoresist 802 and to electroplate the conductive material 902 on the metal seed layer 130 because Lin teaches that these steps result in the same metal post including the seed layer as is formed in Cho.  Moreover, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 
This is all of the features of claim 11.

III. Allowable Subject Matter
A. Allowed claims
Claims 1-3, 5-7, 21, and 16, 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
1. Claim 1
Applicant amended claim 1 (amendment filed 12/14/2020) to incorporate the features of dependent claim 4, which was previously found to include allowable subject matter (Non-Final Rejection: p. 18).  Claims 2, 3, 5-7, and 21 depend from claim 1 and are allowable for including the same allowable feature.  

2. Claim 16
Applicant amended claim 16 to incorporate the features of dependent claim 17, modified to clarify that “when the second portions of the plurality of polymer dots are being dispensed, simultaneously curing the first portions of the plurality of polymer dots”, which is not reasonably taught or suggested --in the context of claim 16-- by the prior art.  Claims 18-20 depend from claim 16 and are patentable for including allowable for including the same allowable feature. 




B. Objected to claims
1. Claim 13
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13 reads,
13. (Original) The method of claim 8, wherein in the removing the sacrificial feature, a first portion of the sacrificial feature is removed, and a second portion of the sacrificial feature is left in the metal post.
As repeated from the Non-Final Rejection (p. 19), the prior art does not reasonably teach or suggest --in the context of the claim-- the features of intentionally leaving a second portion of the sacrificial feature in the metal post. 

2. Claim 22 reads
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 22 reads,
22. (New) The method of claim 8, wherein the metal post comprises 
[1] a titanium layer contacting the rounded top surface of the sacrificial feature, and 
[2] a copper-containing part over the titanium layer, and 
[3] the method further comprises, after the sacrificial feature is removed, removing a first portion of the titanium layer.
As explained above Lin teaches features [1] and [2] of claim 22.  In this regard, the titanium layer is deposited first and then the copper (supra); therefore, the titanium layer contacts the sacrificial feature of Cho/Oganesian/Ziglioli. 

Claim 23 depends from claim 22 and would be allowable for including the same features.
IV. Response to Arguments
Applicant’s arguments filed 12/14/2020 have been fully considered but they are moot in view of the current grounds of rejection, to which none of Applicant’s arguments are directed.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814